Motion, insofar as it seeks leave to appeal from the February 2012 Appellate Division order, dismissed upon the ground that it does not lie, appellant having previously moved for leave to appeal to the Court of Appeals (20 NY3d 983 [2012]) from the same Appellate Division order from which leave to appeal is currently sought (see Selinger v Selinger, 90 NY2d 842 [1997]); motion, insofar as it seeks leave to appeal from the portion of the April 2015 Appellate Division order relating to this civil proceeding, dismissed as untimely (see CPLR 5513 [b]; 2103 [b] [2]).